Fit- D
                                                                                                     E
                                                                                             COURT OF APPEALS
                                                                                         1013 SEP 24
                                                                                                     A14 9:28
    IN THE COURT OF APPEALS OF THE STATE OF WASHING
                                                                                                           II4IOT0N
                                       DIVISION II                                       S
                                                                                                 OE   T.

OAKRIDGE HOMES II,LTD., Washington
                      a                                           No. 43030 4 II
                                                                            - -
corporation,

                             Appellant,                  ORDER AMENDING OPINION


       IA,




      CITIZENS
FIRST -               BANK &           TRUST
COMPANY,       a   North    Carolina   banking
association,

                                  ondent.


       The unpublished opinion in this matter was filed on September 17, 2013. After review,

the court amends the opinion as follows:

       Page 2,line 1,the first full sentence is withdrawn and the following is substituted:

               In September 2009, First -Citizens purchased a majority of Venture Bank's
       assets from the Federal Deposit Insurance Corporation.

IT IS SO ORDERED.

                  r
       Dated this 1.   Ndayof_ ,                                               2013.




                                                                         r

                                             B    GE